Citation Nr: 9903975	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  94-23 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a back condition.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to July 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1994 rating decision of the RO.  

The Board notes that the issues certified for appeal included 
service connection for a back condition and entitlement to 
increased ratings for a bilateral knee condition.  However, 
in testimony before the Board in October 1998, the veteran 
indicated that he wished only to proceed on the issue of 
service connection for a back disorder.  As such, the Board 
will proceed on the issue as framed above.  



REMAND

The veteran contends that he has a back disorder due to an 
injury which was incurred in service.  In the alternative, he 
alleges that he has a back disorder secondary to his service-
connected bilateral knee conditions.

A review of the veteran's service medical records indicates 
that in May 1980 the veteran presented for treatment of 
intermittent left side "sciatic" type pain.  X-ray studies 
taken at the time, although noted to be technically 
suboptimal, were stated to reveal a grade I spondylolisthesis 
L-5 on S-1 with spondylolysis and a Schmorl's node on L-1.  
Subsequent x-ray studies performed in April 1986 showed a 
Schmorl's node at the L1-2 level and a minimal anterior 
offset of the body of L5 on S1.  According to the 
accompanying report, it was also not possible to exclude a 
pars defect with certainty.  

In May 1986, the veteran was examined in conjunction with 
Medical Evaluation Board proceedings.  At that time, the 
April 1986 x-ray studies were interpreted as showing 
spondylolysis at L5-S1 and a bilateral pars defect with mild 
spondylolisthesis at L5-S1.

The veteran underwent a VA examination of his joints in 
February 1994.  At that time, he reported a history of having 
injured his back while playing basketball in service in 1978.  
Physical examination of the back revealed some tenderness 
over the lumbar paravertebral muscles, with very slight spasm 
indicated.  Range of motion was completely normal and 
painless in all directions.  X-ray studies were noted to 
reveal no growth abnormalities.  A diagnosis of lumbosacral 
strain manifested by complaints of recurrent pain was 
rendered.  

The veteran testified at a hearing before this Member of the 
Board in October 1998 that his lower back caused him pain for 
most of the day.  It was his opinion that the total of nine 
knee surgeries that he had had over the years had affected 
his back adversely in that he had been forced to adjust his 
body mechanics for performing certain activities in order to 
compensate for his knee conditions.  He stated that the only 
positions which gave him comfort were lying on his side with 
a pillow between his legs or standing up and moving around.  
He also reported having periodic bouts of muscle spasms for 
which he received tranquilizers from a private physician.  
According to the veteran, that formed the extent of treatment 
that he was receiving for his back condition.  

In light of the above evidence, it is unclear whether the 
veteran does, in fact, have a back condition which is due to 
an injury which was incurred in service or his service-
connected bilateral knee conditions.  As such, the Board 
finds that a contemporaneous examination to determine the 
nature and likely etiology of the veteran's back condition, 
as well as association with the claims file of any records of 
treatment or evaluation for a back condition, would 
materially assist in the adjudication of the veteran's claim.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for a back condition 
since service.  After securing the 
necessary release, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request and associate 
them with the claims folder. 

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to determine the current 
extent and likely etiology of his claimed 
back disorder.  All indicated testing 
should be accomplished, and the claims 
folder should be reviewed by the examiner 
prior to the examination.  The examiner 
should elicit from the veteran and record 
a full medical history and should report 
detailed clinical findings in connection 
with his evaluation of the back disorder.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to the likelihood that the 
veteran is suffering from current back 
disability due to disease or injury in 
service or which is either caused or 
aggravated by his service-connected knee 
conditions.  The opinion should be stated 
in terms of probability rather than 
possibility.  The examination report 
should reflect review of pertinent 
material in the claims folder and include 
the factors upon which the opinion is 
based.  

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claim.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


